                                                                   Case 1:16-bk-12255-GM             Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                           Desc
                                                                                                      Main Document    Page 1 of 8


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       John W. Lucas (CA Bar No. 271038)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Tel: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            jlucas@pszjlaw.com

                                                                   6   Attorneys for David K. Gottlieb, Chapter 7 Trustee of the Estates
                                                                       of Solyman Yashouafar and Massoud Aaron Yashouafar
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                   9

                                                                  10                                     SAN FERNANDO VALLEY DIVISION

                                                                  11   In re:                                                      Case No.: 1:16-bk-12255-GM
                                                                                                                                   Chapter 7
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   SOLYMAN YASHOUAFAR and MASSOUD
                                                                       AARON YASHOUAFAR,1                                          Jointly Administered
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                          Debtors.                 Case No.: 1:16-bk-12255-GM
                                                                  14                                                               Chapter 7
                                                                       In re:
                                                                  15                                                               Case No.: 1:16-bk-12408-GM
                                                                       SOLYMAN YASHOUAFAR,                                         Chapter 7
                                                                  16
                                                                                                          Debtor.
                                                                  17
                                                                       In re:                                                      NOTICE OF HEARING ON FINAL
                                                                  18                                                               APPLICATIONS FOR APPROVAL OF
                                                                       MASSOUD AARON YASHOUAFAR,                                   COMPENSATION AND REIMBURSEMENT
                                                                  19                                                               OF EXPENSES FOR ESTATE
                                                                                                          Debtor.                  PROFESSIONALS
                                                                  20
                                                                       Affects:
                                                                  21                                                               Date: December 22, 2020
                                                                        Both Debtors                                              Time: 10:00 a.m.
                                                                  22    Solyman Yashouafar                                        Place: Courtroom 303
                                                                        Massoud Aaron Yashouafar                                         U.S. Bankruptcy Court
                                                                  23                                                                      21041 Burbank Blvd.
                                                                                                          Debtors.                        Woodland Hills, CA 91367
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28   1
                                                                         The Debtors, together with the last four digits of each Debtor’s social security number are: Solyman Yashouafar
                                                                       (5875) and Massoud Aron Yashouafar (6590).

                                                                       DOCS_LA:334036.1 32274/001
                                                                   Case 1:16-bk-12255-GM             Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                           Desc
                                                                                                      Main Document    Page 2 of 8


                                                                   1           PLEASE TAKE NOTICE that a hearing will be held on December 22, 2020 at 10:00 a.m.

                                                                   2   in Courtroom 303, 21041 Burbank Blvd., Woodland Hills, California 91367 for the Court to

                                                                   3   consider and act upon the applications (the “Applications”) of certain professionals employed in the

                                                                   4   above-captioned case (the “Estate Professionals”) for approval of final compensation and

                                                                   5   reimbursement of expenses.

                                                                   6           PLEASE TAKE FURTHER NOTICE that copies of the Applications are on file with the

                                                                   7   Clerk of the United States Bankruptcy Court, at 21041 Burbank Blvd., Woodland Hills, California

                                                                   8   91367 and will be available for inspection during the Court’s normal business hours. Copies of the

                                                                   9   Applications may be obtained upon written request to Beth Dassa, Paralegal, Pachulski Stang Ziehl

                                                                  10   & Jones LLP, 10100 Santa Monica Blvd, 13th Floor, Los Angeles, California 90067-4003,

                                                                  11   Telephone: 310-277-6910, Facsimile: 310-201-0760, email: bdassa@pszjlaw.com.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           PLEASE TAKE FURTHER NOTICE that the compensation and reimbursement requested
                                        LOS ANGELES, CALIFORNIA




                                                                  13   by the Estate Professionals in the Applications is as follows:
                                           ATTORNEYS AT LAW




                                                                  14           1.       Pachulski Stang Ziehl & Jones, LLP (“PSZJ”), general bankruptcy counsel to David

                                                                  15   K. Gottlieb, Chapter 7 Trustee of the Estates of Solyman Yashouafar and Massoud Aaron

                                                                  16   Yashouafar (the “Trustee”), is seeking (A) approval on a final basis of fees in the amount of

                                                                  17   $1,404,583.50 and reimbursement of expenses in the amount of $74,768.49 for the period

                                                                  18   September 16, 2016 through November 30, 2018, which fees and expenses were previously

                                                                  19   approved on an interim basis; (B) approval on a final basis of fees in the amount of $424,484.50 and

                                                                  20   reimbursement of expenses in the amount of $18,207.08 for the period December 1, 2018 through

                                                                  21   October 31, 20201; and (C) approval on a final basis of $20,000.00 as an estimated total of fees and

                                                                  22   reimburseable expenses anticipated between November 1, 2020 and December 22, 2020.

                                                                  23           2.       Berkeley Research Group (“BRG”), accountants and financial advisors to the Trustee,

                                                                  24   is seeking (A) approval on a final basis of fees in the amount of $123,312.00 and reimbursement of

                                                                  25   expenses in the amount of $9,857.25 for the period September 21, 2016 through November 30, 2018,

                                                                  26
                                                                       1
                                                                         Of the total fees PSZJ sought for the period December 1, 2018 through October 31, 2020 (the “Second Fee Period”),
                                                                  27   $310,285.50 is for fees incurred during the period December 1, 2018 through October 24, 2019 (the “Chapter 11
                                                                       Period”), and $106,265.00 is for fees incurred during the period October 25, 2019 through October 31, 2020 (the
                                                                  28   “Chapter 7 Period”). Of the total expenses sought for the Second Fee Period, $9,680.38 is for expenses incurred during
                                                                       the Chapter 11 Period, and $8,453.60 is for expenses incurred during the Chapter 7 Period.
                                                                                                                           2
                                                                       DOCS_LA:334213.1 32274/001
                                                                   Case 1:16-bk-12255-GM             Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                         Desc
                                                                                                      Main Document    Page 3 of 8


                                                                   1   which fees and expenses were previously approved on an interim basis; and (B) approval on a final

                                                                   2   basis of fees in the amount of $29,135.50 and reimbursement of expenses in the amount of

                                                                   3   $26,088.75 for the period December 1, 2018 through November 20, 2020.2

                                                                   4           3.       Development Specialists, Inc. (“DSI”), accountants and financial advisors to the

                                                                   5   Trustee, is seeking (A) approval on a final basis of fees in the amount of $20,120.00, which fees

                                                                   6   were previously approved on an interim basis; (B) approval on a final basis of fees in the amount of

                                                                   7   $6,627.50 and reimbursement of expenses in the amount of $40.36 for the period January 1, 2019

                                                                   8   through October 24, 2019; and (C) approval on a final basis of fees in the amount of $7,365.00 for

                                                                   9   the period after the cases converted to Chapter 7 under the Bankruptcy Code, i.e., October 25, 2019

                                                                  10   through October 31, 2020.

                                                                  11           4.       Foley & Lardner LLP (“Foley”), counsel to the Official Committee of Unsecured
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Creditors, is seeking (A) approval on a final basis of fees in the amount of $35,235.50 and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   reimbursement of expenses in the amount of $1,154.46 for the period April 30, 2018 through
                                           ATTORNEYS AT LAW




                                                                  14   December 31, 2018, which fees and expenses were previously approved on an interim basis; and

                                                                  15   (B) approval on a final basis of fees in the amount of $51,700.00 and reimbursement of expenses in

                                                                  16   the amount of $961.96 for the period January 1, 2019 through October 24, 2019.

                                                                  17           5.       Baker Hostetler LLP (“Baker”), former attorneys for the Official Committee of

                                                                  18   Unsecured Creditors, is seeking approval on a final basis of fees in the amount of $184,706.00 and

                                                                  19   reimbursement of expenses in the amount of $3,778.17 for the period November 3, 2016 through

                                                                  20   February 28, 2018.

                                                                  21           6.       David K. Gottlieb, the Chapter 11 Trustee, is seeking (A) approval on a final basis of

                                                                  22   fees in the amount of $62,220.09 and reimbursement of expenses in the amount of $465.54 for the

                                                                  23   period September 16, 2018 through October 24, 2019, i.e., the Chapter 11 Period (which fees and

                                                                  24   expenses were previously approved on an interim basis); and (B) approval on a final basis of fees in

                                                                  25

                                                                  26
                                                                       2
                                                                         Of the total fees BRG sought for the period December 1, 2018 through November 20, 2020 (the “BRG Second Fee
                                                                  27   Period”), $11,010.00 is for fees incurred during the period December 1, 2018 through October 24, 2019 (the “Chapter
                                                                       11 Period”), and $18,305.50 is for fees incurred during the period October 25, 2019 through November 20, 2020 (the
                                                                  28   “Chapter 7 Period”). Of the total expenses sought for the BRG Second Fee Period, $4,008.08 is for expenses incurred
                                                                       during the Chapter 11 Period, and $22,080.67 is for expenses incurred during the Chapter 7 Period.
                                                                                                                          3
                                                                       DOCS_LA:334213.1 32274/001
                                                                   Case 1:16-bk-12255-GM            Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37           Desc
                                                                                                     Main Document    Page 4 of 8


                                                                   1   the amount of $178,768.10 and reimbursement of expenses in the amount of $133.30 for the period

                                                                   2   October 25, 2019 through October 31, 2020, i.e., the Chapter 7 Period.

                                                                   3           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   4   any response or opposition must be in writing and filed with the Court and served upon the

                                                                   5   appropriate Professional (see addresses below) and the undersigned counsel to the Chapter 7 Trustee

                                                                   6   no later than fourteen (14) days prior to the hearing date. Pursuant to Local Bankruptcy Rule 9013-

                                                                   7   1(h), the failure to timely file any response or opposition may be deemed by the Court to be consent

                                                                   8   to the approval of the Applications.

                                                                   9   ADDRESSES FOR ALL PROFESSIONALS

                                                                  10   General Bankruptcy Counsel to the Chapter 11 Trustee
                                                                  11   Jeremy V. Richards, Esq.
                                                                       Pachulski Stang Ziehl & Jones LLP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Accountants and Financial Advisors to the Chapter 11 Trustee
                                                                  14   Thomas Jeremiassen
                                                                  15   Development Specialists, Inc.
                                                                       333 South Grand Avenue, Suite 4100
                                                                  16   Los Angeles, CA 90071

                                                                  17   Accountants and Financial Advisors to the Chapter 11 Trustee
                                                                       Vernon L. Calder, CPA
                                                                  18
                                                                       Berkeley Research Group
                                                                  19   2029 Century Park East, Suite 1250
                                                                       Los Angeles, CA 90067
                                                                  20
                                                                       Former Attorneys for Official Committee of Unsecured Creditors
                                                                  21   Lauren Attard, Esq.
                                                                       Baker & Hostetler, LLP
                                                                  22
                                                                       11601 Wilshire Blvd., Suite 1400
                                                                  23   Los Angeles, CA 90025

                                                                  24   Counsel to the Official Committee of Unsecured Creditors
                                                                       Ashley M. McDow, Esq.
                                                                  25   Foley & Lardner LLP
                                                                       555 South Flower St., Suite 3300
                                                                  26
                                                                       Los Angeles, CA 90071
                                                                  27

                                                                  28

                                                                                                                   4
                                                                       DOCS_LA:334213.1 32274/001
                                                                   Case 1:16-bk-12255-GM            Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37       Desc
                                                                                                     Main Document    Page 5 of 8


                                                                   1   Chapter 11 Trustee
                                                                       David K. Gottlieb
                                                                   2   D. Gottlieb & Associates LLC
                                                                       16255 Ventura Blvd., Suite 440
                                                                   3   Encino, CA 91436
                                                                   4   Dated: December 1, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5                                               By:   /s/ Jeremy V. Richards
                                                                   6                                                     Jeremy V. Richards
                                                                                                                         John W. Lucas
                                                                   7
                                                                                                                         Attorneys for David K. Gottlieb, Chapter 7
                                                                   8                                                     Trustee of the Estates of Solyman Yashouafar
                                                                                                                         and Massoud Aaron Yashouafar
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                  5
                                                                       DOCS_LA:334213.1 32274/001
          Case 1:16-bk-12255-GM                  Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                                    Desc
                                                  Main Document    Page 6 of 8
                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON FINAL
APPLICATIONS FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
FOR ESTATE PROFESSIONAL will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 1, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                        Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 1, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
The Honorable Geraldine Mund
United States Bankruptcy Court
21041 Burbank Blvd., Suite 312, Courtroom 303
Woodland Hills, CA 91367


                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   December 1, 2020                         Rolanda L. Mori                                      /s/ Rolanda L. Mori
   Date                                     Printed Name                                         Signature




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
         Case 1:16-bk-12255-GM                     Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                                  Desc
                                                    Main Document    Page 7 of 8
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com, eweiman@wrslawyers.com
         Larry G Ball lball@hallestill.com, kbauer@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com, TBreeden@bakerlaw.com
         Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com;ecf.alert+Gottlieb@titlexi.com
         Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, ntariche@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com;aanim-appiah@garrett-tully.com;mdakinmurele@garrett-tully.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
         Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         Shane J Moses smoses@foley.com, vgoldsmith@foley.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov, Kate.Bunker@UST.DOJ.GOV
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf00@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com, kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com



This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
                                                                            2
         Case 1:16-bk-12255-GM                     Doc 798 Filed 12/01/20 Entered 12/01/20 18:35:37                                      Desc
                                                    Main Document    Page 8 of 8
2. SERVED BY UNITED STATES MAIL:

             Solyman Yashouafar                                        Massoud Aaron Yashouafar
             4633 White Oak Place                                      12730 Montana Ave.
             Encino, CA 91316                                          Los Angeles, CA 90049



                                                          REQUEST FOR NOTICE LIST

 Attorneys for U.S. Bank National Association, as Trustee, as          Attorneys for U.S. Bank National Association, as Trustee, as
 successor-in-interest to Bank of America, National Association, as    successor-in-interest to Bank of America, National Association,
 successor by merger to LaSalle Bank National Association, as          as successor by merger to LaSalle Bank National Association, as
 Trustee for the Registered Holders of CD 2006-CD3 Commercial          Trustee for the Registered Holders of CD 2006-CD3 Commercial
 Mortgage Pass-Through Certificates                                    Mortgage Pass-Through Certificates
 Keith C. Owens                                                        Gregory A. Cross
 Jennifer L. Nassiri                                                   VENABLE LLP
 VENABLE LLP                                                           750 East Pratt Street, Suite 900
 2049 Century Park East, Suite 2300                                    Baltimore, MD 21202
 Los Angeles, CA 90067                                                 Telephone: (410) 244-7400
 Telephone: (310) 229-9900                                             Facsimile: (410) 244-7742
 Facsimile: (310) 229-9901                                             Email:     gacross@venable.com
 Email:      kowens@venable.com
             jnassiri@venable.com

 Eli Javid Bendavid                                                    Fahim Farivar
 6839 Kings Harbor Drive                                               Farivar Law Firm PC
 Rancho Palos Verdes, CA 90275-4621                                    18653 Ventura Blvd., Suite 362
                                                                       Tarzana, CA 91356
 Attn: BMW Financial Services NA, LLC Dept.                            BMW Financial Services NA LLC
 Ascension Capital Group                                               4515 Santa Fe Avenue
 Account: XXXXX4721                                                    Dept. APS
 P.O. Box 165028                                                       Oklahoma City, OK 73118
 Irving, TX 75016

 BMW Financial Services
 Customer Service Center
 PO Box 3608
 Dublin OH 43016-0306




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
                                                                            3
